Citation Nr: 1522056	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left hip replacement.

2. Entitlement to service connection for peripheral neuropathy, lower extremities.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1962 to March 1963 and from September 10, 1963 to September 12, 1963.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required is on his part.


REMAND

In the Veteran's April 2013 substantive appeal, a hearing before the Board sitting at his local VA office was requested.  As such, a letter from the VA, dated August 2014, was mailed to the Veteran notifying him of his pending travel board hearing.  However, records indicate this letter was returned as it was "not deliverable as addressed" and was "unable to forward."  Another letter regarding his travel board hearing, dated November 2014, was mailed but returned in December 2014.  Subsequently, the Veteran failed to report to his travel board hearing.  There is no indication whether the Veteran was aware he was scheduled for a hearing.

The Board notes that these letters were sent to the mailing address provided by the Veteran.  Despite the failed attempts to reach the Veteran through the provided mailing address in August 2014 and November 2014, it appears that VA had been successful in reaching the Veteran through this same mailing address previously and subsequently in April 2015 when sending a notice letter unrelated to the travel board hearing.  

Therefore, to afford the Veteran every consideration with respect to the present appeal the AOJ should attempt to clarify the Veteran's current address and ensure that a notice of a travel board hearing is provided.  This should include contacting the Veteran through the phone number provided.  If the Veteran was not properly advised of the date and time of the travel board hearing, such hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make all reasonable efforts to verify the Veteran's current mailing address, to include contacting the Veteran at any phone numbers he provided, including on his April 2013 VA Form 9.  All attempts to identify a current mailing address should be documented in the claims file.

Once the correct address is identified, update the claims folder and send the Veteran any copies of notices pertaining to his appeal as needed.  The RO should also confirm with the Veteran his desire for a Board videoconference or Travel Board hearing.

2. Once the above is completed, and should the Veteran desire a Board hearing, schedule the Veteran for a hearing before a Veterans Law Judge at the Montgomery Regional Office.  Appropriate notification should be given to the Veteran and such notification should be documented and associated with the Veteran's claims folder.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

